PER CURIAM.
We have for review the decision in Myers v. State, 747 So.2d 1049 (Fla. 5th DCA 2000), in which the Fifth District certified conflict with State v. Wise, 744 So.2d 1035 (Fla. 4th DCA 1999), and State v. Cotton, 728 So.2d 251 (Fla. 2d DCA 1998). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
We recently approved the First District’s opinion in Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), holding that the Prisoner Releasee Reoffender Act, as properly interpreted by the First District, does not violate separation of powers, and rejecting other constitutional challenges to the Act. See State v. Cotton, 769 So.2d 345 (Fla.2000). Accordingly, we approve the Fifth District’s decision in Myers.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, and LEWIS, JJ., concur.
QUINCE, J., dissents with an opinion.